Name: Commission Regulation (EEC) No 368/84 of 14 February 1984 abolishing the countervailing charge on clementines originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43/ 18 Official Journal of the European Communities 15 . 2. 84 COMMISSION REGULATION (EEC) No 368/84 of 14 February 1984 abolishing the countervailing charge on Clementines originating in Cyprus whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of Clemen ­ tines originating in Cyprus can be abolished , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2004/83 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 298/84 of 3 February 1984 (3), introduced a countervailing charge on Clementines originating in Cyprus ; Whereas for this product originating in Cyprus there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 298/84 is hereby repealed . Article 2 This Regulation shall enter into force on 15 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . ( 2) OJ No L 198 , 21 . 7 . 1983 , p. 2 . ( 3) OJ No L 33 , 4 . 2 . 1984, p. 22 .